TO BE PUBLISHED




                  ,suprmut d1ourf of

                                          2005-SC-0847-KB



KENTUCKY BAR ASSOCIATION                                                       MOVANT



V.                                 IN SUPREME COURT



KENNETH W. LAMPE                                                        RESPONDENT

                                  OPINION AND ORDER

          The Kentucky Bar Association (KBA) moves this Court to declare Respondent,

Kenneth W . Lampe, guilty of several charges brought in two cases before the

Association . Respondent's last known address is P .O. Box 22847, Louisville, Kentucky,

40258 .    The KBA also moves this Court to impose an appropriate sanction for these

violations . We adopt the recommendations submitted by the Board of Governors and

impose the sanctions reflected herein .

                                     l . KBA File 8712

       Respondent was properly served a four (4) count charge issued by the Inquiry

Commission on March 20, 2003, alleging violations of the Rules of Professional

Conduct in connection with his representation of Linda Fish.

      Ms. Fish hired Respondent in November 1999 for the purpose of re-opening a

workers' compensation claim that was settled in March 1997 . Ms . Fish provided a copy
of her settlement agreement to Respondent . She contacted Respondent because she

saw a television commercial for Respondent's firm offering legal representation in

workers' compensation matters . Ms. Fish never made face-to-face contact with

Respondent, but rather, Respondent provided all consultations and communications

over the telephone. All contact between Respondent and Ms. Fish was initiated by Ms.

Fish . Respondent frequently failed to return Ms. Fish's telephone calls. When

Respondent did speak with Ms . Fish, he told her that he was working on her claim and

was simply waiting on an impairment rating from her physician .

       In fact, Respondent was not actively working on Ms. Fish's case and had not

retained a physician to assess Ms. Fish's impairment rating . Respondent further failed

to file the necessary documents to re-open Ms. Fish's claim prior to the expiration of the

four (4) year statute of limitations which passed in March 2001 . On July 6, 2001,

Respondent's law partner sent Ms . Fish a letter terminating the representation . After

the termination and after receiving a bar complaint, Respondent sent a letter to Ms .

Fish's physician stating that he was representing her and requesting medical records .

Respondent also sent a medical authorization signed by Ms. Fish to the physician . On

the medical authorization form, Respondent falsely indicated that the form was signed

sometime after the representation was actually terminated .

       At a hearing on the matter, Respondent claimed that he was not aware that there

was a four (4) year statute of limitations for re-opening workers' compensations claims

and that he had little experience in workers' compensation matters . The Trial

Commissioner found Respondent guilty of violating SCR 3 .130-1 .1, for failing to provide

competent representation to a client ; SCR 3.130-1 .3, for failing to act with reasonable

diligence and promptness in representing a client; SCR 3.130-1 .4(a), for failing to keep
his client reasonably informed about the status of the matter and promptly complying

with reasonable requests for information ; and SCR 8.3(c),engaging in conduct involving

dishonesty, fraud, deceit or misrepresentation during the course of Respondent's

representation of Ms . Fish and his response to her bar complaint .     Respondent was

also adjudicated guilty of all charges by a unanimous vote of twenty to zero (20-0) by

the Board of Governors .

                                        11. KBA File 10845

        Respondent was properly served a three (3) count charge issued by the Inquiry

Commission on February 11, 2004, alleging violations of the Rules of Professional

Conduct in connection with his representation of Saeid Khosdel. Respondent failed to

respond to the initial bar complaint and a reminder letter. Respondent, nonetheless,

was permitted to defend the claim and did participate in a hearing on the matter.

Respondent claimed that he was suffering from a serious depression and that was a

factor in his initial failures to respond .

        Respondent was hired by Mr. Khosdel in March 2001 for the purpose of

commencing a bodily injury claim. At this time, Mr. Khosdel was receiving medical

treatment for his injuries. Respondent corresponded with the insurance companies,

interviewed the police officer who completed a police report in the matter, interviewed

Mr. Khosdel, and interviewed a witness to the accident . On August 20, 2001, Mr.

Khosdel's medical provider sent a letter to Respondent stating that Mr. Khosdel had

reached maximum medical improvement (MMI).

       After receiving the August 20, 2001, letter, Respondent failed to correspond with

the liability insurance company, file a lawsuit, or otherwise pursue Mr. Khosdel's claim .

Respondent made no attempts to contact Mr. Khosdel and when Mr. Khosdel contacted
him, he repeatedly stated that he was working on Mr. Khosdel's case . After sixteen

months of failing to take any action on his claim, Mr. Khosdel terminated Respondent's

representation . Mr. Khosdel hired another attorney and his matter is currently pending

in the Jefferson Circuit Court .

        At a hearing on the matter, the Trial Commissioner found that Respondent

violated SCR 3.130-1 .3 for failing to act with reasonable diligence and promptness in

representing a client ; and SCR 3.130-1 .4(a) for failing to keep his client reasonably

informed about the status of the matter and promptly complying with reasonable

requests for information . The Trial Commissioner found Respondent not guilty of

violating SCR 8 .1(b), for knowingly failing to respond to a lawful demand for information

from an admissions or disciplinary authority. On review, the Board of Governors

adopted the Trial Commissioners' determinations by a vote of eleven to nine (11-9) for

violating SCR 3.130-1 .3 and SCR 3.130-1 .4(a) and eight to twelve (8-12) for not

violating SCR 8.1(b).

                                     Ill . Conclusion

       The record in this case indicates a clear pattern of noncompliance with the rules

of Respondent's chosen profession . Upon the foregoing facts and charges, we find

sufficient evidence to find Respondent guilty of all counts charged in KBA File No . 8712

and guilty of violation of SCR 3 .130-1 .3 and SCR 3.130-1 .4(a) in KBA File No. 10845.

We further hold that Respondent should be sanctioned.

       Accordingly, it is hereby ORDERED that:

1.     Respondent, Kenneth W. Lampe, is adjudicated guilty of all charges alleged in

KBA File 8712 and guilty of violation of SCR 3.130-1 .3 and SCR 3.130-1 .4(a) in KBA

File No . 10845 .
2.     Respondent is suspended from the practice of law in Kentucky for a period of

120 days. The period of suspension shall commence on the date of entry of this order.

3.     In accordance with SCR 3 .450, Respondent is directed to pay all costs

associated with these disciplinary proceedings in the amount of $2,188 .27 for which

execution may issue from this Court upon finality of this Order.

4.     In accordance with SCR 3.390, Respondent shall, within ten days from the entry

of this Opinion and Order, notify all clients in writing of his inability to represent them,

and notify all courts in which he has matters pending of his suspension from the practice

of law. Respondent shall furnish copies of said letters of notice to the Director of the

Kentucky Bar Association . Upon the issuance of said Opinion and Order, Respondent

shall immediately, to the extent possible, cancel and cease any advertising activities in

which he is engaged .

      All concur.

       ENTERED : January 19, 2006 .